Citation Nr: 1640154	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-01 607	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), also diagnosed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, from March 1995 to July 1995, and from December 2000 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

There are outstanding VA treatment records that have not been associated with the record.  The January 2016 VA PTSD examination report indicated that the most recent psychiatric treatment record was from January 6, 2016 and the February 2, 2016 supplemental statement of the case indicated that VA treatment records through February 1, 2016 had been reviewed.  However, VA treatment records subsequent to February 6, 2013 are not of record.  Additionally, a December 2011 letter from P.O. of the Hartford Vet Center and a December 11, 2012 VA treatment record indicate that the Veteran receives ongoing therapy at the Hartford Vet Center.  Nevertheless, treatment records from that facility have not been obtained since May 2011.  Finally, while the record contains some vocational rehabilitation documents, a January 2013 vocational rehabilitation agreement and a February 6, 2013 treatment record indicate that the Veteran was beginning a new vocational rehabilitation program.  However, there are no subsequent vocational rehabilitation records documenting the Veteran's progress.  On remand, all outstanding VA treatment records, Vet Center records, and any updated vocational rehabilitation records must be associated with the claims file.  

The record also indicates that there are outstanding private treatment records.  An April 25, 2011 treatment record from D.B., L.C.S.W., of Bristol Psychiatric Services indicated that the Veteran would return for a follow up therapy session in a few weeks.  Records subsequent to April 2011 have not been associated with the claims file.  On remand, reasonable efforts should be taken to obtain all outstanding private mental health records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from February 6, 2013 to present, and associate them with the claims file.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate with the record any updated vocational rehabilitation records.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

3.  Undertake all necessary actions to obtain the Veteran's records from the Hartford Vet Center, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

4.  Ask the Veteran to provide the names and addresses of any private medical care providers who have treated him for his PTSD, to include Bristol Psychiatric Services.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

